DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
“a blender motor assembly…configured for rotating the rotating blade” in claim 22;
“a first adapter module configured to sealably couple the blender module to a first diameter opening of a first container” in claim 22; 
“a second adapter module configured to sealably couple the blender module to a second diameter opening of a second container” in claim 22
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 22, 
the limitation “a battery…configured to provide selectable power to blender motor assembly” is lacking support in the specification, because neither the battery providing adjustable power level to the blender motor assembly nor the battery providing different type of the power is disclosed in the specification. The specification only discloses “The attachable battery base module 1200 provides sufficient power to crush ice and can grind coffee beans using the blender attachment module assembly 1800 of one embodiment” in para.[0137]. 
Therefore, the limitation “a battery…configured to provide selectable power to blender motor assembly” is a new matter.

“a first adapter module configured to sealably couple the blender module to a first diameter opening of a first container”, “a second adapter module configured to sealably couple the blender module to a second diameter opening of a second container” and “a switch coupled to the battery and configured to provide selectable power to the blender motor assembly when the blender module is sealably coupled to either the first container or the second container via the first adapter module or the second adapter module, respectively” are lacking support in the specification, because the specification does not explicitly or implicitly disclose 1)  first adapter module and second adapter module, 2) the portable blender including two containers, 3) any structure performs the functions of configured to sealably couple the blender module to a first diameter opening of a first container or a second diameter opening of a second container, 4) a switch coupled to the battery and configured to provide selectable power to the blender motor assembly.
Therefore, the limitations “a first adapter module configured to sealably couple the blender module to a first diameter opening of a first container”, “a second adapter module configured to sealably couple the blender module to a second diameter opening of a second container” and “a switch coupled to the battery and configured to provide selectable power to the blender motor assembly when the blender module is sealably coupled to either the first container or the second container via the first adapter module or the second adapter module, respectively” are new matter.

Regarding claim 23, the limitation “a waterproof case surrounding the blender module” is lacking support in the specification, because the specification does not explicitly or implicitly disclose the portable blender comprising a waterproof case.
“a waterproof case surrounding the blender module” is a new matter.

Regarding claim 24, the limitation “a universal adapter module configured to couple the blender module to a predetermined common diameter container” is lacking support in the specification, because the specification does not explicitly or implicitly disclose the universal adapter and the predetermined common diameter container.
Therefore, the limitation “a universal adapter module configured to couple the blender module to a predetermined common diameter container”  is a new matter.

Regarding claim 25, the limitation “the battery consists of a lithium ion rechargeable battery that powers the blender motor assembly coupled to the blender module for up to 20 hours” is lacking support in the specification. The specification only discloses “The heating module attachment 1380 includes a control module for maintaining where it will keep liquid at a user selected temperature range including a boiling temperature…The attachable battery base module 1200 of FIG. 12A can maintain a beverage heat for up to 20 hours with battery” in para.[0128]. Hence, blender motor assembly in the claim and the heating module attachment in the specification are two different structure.
Therefore, the limitation the battery consists of a lithium ion rechargeable battery that powers the blender motor assembly coupled to the blender module for up to 20 hours” is a new matter.


Regarding claim 30, 
the limitation “a battery…configured to provide selectable power to blender motor assembly” is lacking support in the specification, because neither the battery providing adjustable power level to the blender motor assembly nor the battery providing different type of the power is disclosed in the specification. The specification only discloses “The attachable battery base module 1200 provides sufficient power to crush ice and can grind coffee beans using the blender attachment module assembly 1800 of one embodiment” in para.[0137]. 
Therefore, the limitation “a battery…configured to provide selectable power to blender motor assembly” is a new matter.

the limitations “a first adapter module configured to sealably couple the blender module to a first diameter opening of a first container”, “a universal adapter module configured to sealably couple the blender module to a predetermined common diameter opening of a common container” and “a switch coupled to the battery and configured to provide the selectable power to the blender motor assembly for selectively grinding, blending and chopping items within the first container or the common container when the blender module is sealably coupled to either the first container or the common container” are lacking support in the specification, because the specification does not explicitly or implicitly disclose 1)  first adapter module and universal adapter module, 2) the portable blender including two containers, 3) any structure performs the functions of configured to sealably couple the blender module to a first diameter opening of a first container or a predetermined common diameter opening of a common container, 4) a switch coupled to the battery and configured to provide selectable power to the blender motor assembly.
“a first adapter module configured to sealably couple the blender module to a first diameter opening of a first container”, “a universal adapter module configured to sealably couple the blender module to a predetermined common diameter opening of a common container” and “a switch coupled to the battery and configured to provide the selectable power to the blender motor assembly for selectively grinding, blending and chopping items within the first container or the common container when the blender module is sealably coupled to either the first container or the common container”  are new matter.

Regarding claim 34, the limitation “a waterproof case surrounding the blender module” is lacking support in the specification, because the specification does not explicitly or implicitly disclose the portable blender comprising a waterproof case.
Therefore, the limitation “a waterproof case surrounding the blender module” is a new matter.

Regarding claim 36, the limitation “the battery consists of a non-removable rechargeable battery” is lacking support in the specification, because the para.[0125] of specification only discloses “the attachable battery base module 1200 cross section with modular attachment interface 1203 shows multiples of a power transfer buss bar 1250 used for transferring power from a battery 1260 to one of the attachments. The attachable battery base module 1200 includes in one embodiment at least 8 ICR18650 batteries, 2600 mAh each configured for 4 in series and then 4 in parallel”, wherein, the ICR18650 battery is a removable rechargeable battery, and the specification does not explicitly or implicitly disclose battery consists of a non-removable rechargeable battery. 
“the battery consists of a non-removable rechargeable battery” is a new matter.

Regarding claim 37, the limitations “a universal adapter module configured to sealably couple the blender module to a predetermined common diameter opening of a common container” and “a switch coupled to the battery and configured to provide the selectable power to the blender motor when the blender module is sealably coupled to the common container” are lacking support in the specification, because the specification does not explicitly or implicitly disclose 1) universal adapter module, 2) a predetermined common diameter opening of a common container, 3) any structure performs the functions of configured to sealably couple the blender module to a predetermined common diameter opening of a common container, 4) a switch coupled to the battery and configured to provide selectable power to the blender motor.
Therefore, the limitations “a universal adapter module configured to sealably couple the blender module to a predetermined common diameter opening of a common container” and “a switch coupled to the battery and configured to provide the selectable power to the blender motor when the blender module is sealably coupled to the common container”  are new matter.

Regarding claim 40, the limitation “the battery consists of a non-removable rechargeable battery” is lacking support in the specification, because the para.[0125] of specification only discloses “the attachable battery base module 1200 cross section with modular attachment interface 1203 shows multiples of a power transfer buss bar 1250 used for transferring power from a battery 1260 to one of the attachments. The attachable battery base module 1200 includes in one embodiment at least 8 ICR18650 batteries, 2600 mAh each configured for 4 in series and then 4 in parallel”, wherein, the ICR18650 battery is a removable rechargeable battery, and the specification does not explicitly or implicitly disclose battery consists of a non-removable rechargeable battery. 
Therefore, the limitation “the battery consists of a non-removable rechargeable battery” is a new matter.

Regarding claim 41, the limitation “a waterproof case surrounding the blender module” is lacking support in the specification, because the specification does not explicitly or implicitly disclose the portable blender comprising a waterproof case.
Therefore, the limitation “a waterproof case surrounding the blender module” is a new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the limitation “a first adapter module configured to sealably couple the blender module to a first diameter opening of a first container” and “a second adapter module configured to sealably couple the blender module to a second diameter opening of a second container” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification is devoid of adequate of perform the claimed function. In particular, the specification does note discloses “first adapter module” and “second adapter module” or any structure performs “configured to sealably couple the blender module to a first diameter opening of a first container” and “configured to sealably couple the blender module to a second diameter opening of a second container” Therefore no discloses of any particular structure, either explicitly or inherently, to perform the claimed function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The limitation “a battery…configured to provide selectable power to blender motor assembly” is indefinite, because it is unclear whether the selectable power means the power level of the battery is adjustable, or the form of electricity of the battery is selectable such as AC power and DC power.

Regarding claim 24, the limitation “a predetermined common diameter container” is indefinite, because the definition of “a predetermined common diameter container” is unclear. What kind of container can be considered as a predetermined common diameter container?  The specification does not provide a standard for ascertaining the 

Regarding claim 30, the limitation “a battery…configured to provide selectable power to blender motor assembly” is indefinite, because it is unclear whether the selectable power means the power level of the battery is adjustable, or the form of electricity of the battery is selectable such as AC power and DC power.

The limitation “a predetermined common diameter container” is indefinite, because the definition of “a predetermined common diameter container” is unclear. What kind of container can be considered as a predetermined common diameter container?  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claim 37, the limitation “the battery is configured to provide selectable power to blender motor” is indefinite, because it is unclear whether the selectable power means the power level of the battery is adjustable, or the form of electricity of the battery is selectable such as AC power and DC power.

“a predetermined common diameter container” is indefinite, because the definition of “a predetermined common diameter container” is unclear. What kind of container can be considered as a predetermined common diameter container?  The specification does 

Regarding claims 23-29, 31-36, and 38-41, these claims are rejected due to their dependency on an indefinite claim as shown above.

Response to Arguments
Applicant’s arguments, see Rejections under 35 USC 102 of Remarks, filed 02/01/2022, with respect to rejection under 35 USC 102 of claim 22 have been fully considered and are persuasive.  The rejection of 35 USC 102 has been withdrawn. 
However, the amended claims 22-41 includes new matters which is not support in the speciation, Examiner suggests applicant to particularly point out and distinctly claiming the subject matter of the elected embodiment that supported in the specification in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761